Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 8-10, 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record HAYASHIZAKI (US-PGPUB-NO:  US 20170170668 A1)

    PNG
    media_image1.png
    360
    545
    media_image1.png
    Greyscale
a first indicator having a first displaying state that changes according to a voltage difference between the first and second junction terminals [Fig. 8];

    PNG
    media_image2.png
    324
    545
    media_image2.png
    Greyscale
a first comparator configured to output a first output voltage according to a first input voltage that is proportional to a voltage between the first and third junction terminals [Para. 27, 28 at “compare”];and a second indicator having a second displaying state that changes according to the first output voltage of the first comparator [Fig. 6, element 510 and 400b].(As to claim 2, HAYASHIZAKI discloses):2.    The voltage equalizer of claim 1 [Fig. 8], further comprising a fuse comprising a first terminal connected to the first junction terminal and a second terminal connected to the equalizer circuit, wherein the first comparator is configured to receive the first input voltage corresponding to a voltage between the first terminal of the fuse and the third junction terminal [Para. 27, 28 at “compare”].(As to claim 8, HAYASHIZAKI discloses):8.    The voltage equalizer of claim 1 [Fig. 8], further comprising a switch connected .

Claims 1-2, 8-10, 13, are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Elie (US-PGPUB-NO:  US20170166078)Elie discloses):1.    A voltage equalizer comprising [Para. 2, refer to: "voltage", "balance"]:first, second, and third junction terminals respectively connected to a positive electrode of a first battery module [Para. 11, 4, refer to: "positive", "negative", "electrodes"], a positive electrode of a second battery module, and negative electrodes of the first and second battery modules [Para. 11, 4];an equalizer circuit connected between the first and second junction terminals [Para. 32, 14, refer to: "equivalent", "balancing"], the equalizer circuit forming a current path between the first and second junction terminals [Para. 32, 14];a first indicator having a first displaying state that changes according to a voltage difference between the first and second junction terminals [Para. 11, refer to: "change", "voltage", "difference", "junction"];a first comparator configured to output a first output voltage according to a first input voltage that is proportional to a voltage between the first and third junction terminals [Para. 11, 21];and a second indicator having a second displaying state that changes according to the first output voltage of the first comparator [Para. 33, 11].Elie discloses):2.    The voltage equalizer of claim 1 [Para. 2], further comprising a fuse comprising a first terminal connected to the first junction terminal and a second terminal connected to the equalizer circuit, wherein the first comparator is configured to receive the first input voltage corresponding to a voltage between the first terminal of the fuse and the third junction terminal [Para. 33, 32].(As to claim 8, Elie discloses):8.    The voltage equalizer of claim 1 [Para. 2], further comprising a switch connected between the first junction terminal and the equalizer circuit [Para. 14, 32], and a controller configured to control the switch according to voltages of the first and second battery modules [Para. 11, 14 refer to: "controller", "voltages"].(As to claim 9, Elie discloses):9.    The voltage equalizer of claim 1 [Para. 2], wherein the equalizer circuit comprises a load resistor connected between the first and the second junction terminal [Para. 32, refer to: "balancing", "circuitry"].(As to claim 10, Elie discloses):10.    The voltage equalizer of claim 1 [Para. 2], further comprising: a rectifier configured to perform full-wave rectification of a voltage between the first and second junction terminals and to output a resultant voltage to the first indicator [Para. 12, 21].Elie discloses):13. The voltage equalizer of claim 10 [Para. 2], further comprising: a capacitor connected between output terminals of the rectifier [Para. 11, 33 refer to: "resistors", "capacitor", "connected", "terminal"], and the capacitor being configured to smooth the resultant voltage [Para. 11, 12].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 3-7, 11-12
Conclusion